12/08/2021



                                                                                           Case Number: DA 21-0552

            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           DA 21-0552

STEPHANIE KIPFINGER, BEN
CUNNINGHAM, INDIVIDUALLY &
AS NATURAL GUARDIAN AND
NEXT FRIEND OF E.C., A MINOR,

              Plaintiffs and Appellants,
                                                                           SECOND ORDER
     v.                                                        OF MEDIATOR APPOINTMENT

GREAT FALLS OBSTETRICAL &
GYNECOLOGICAL ASSOCIATES, &
JULIE KUYKENDALL.

              Defendants and Appellees.

         Thomas Anthony Marra, the mediator previously appointed in this matter, has notified
the Court that he declines the appointment. Accordingly, Mr. Marra’s order of mediator
appointment is hereby rescinded and
         IT IS ORDERED THAT MICHAEL GARY BARER, whose name appears next on
the list of attorneys desiring appointment as mediators for Money Judgments appeals which is
maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation
process required by M.R.App.P., 7(5), and
         IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P., 7(5)(d)
shall run from the date of this order of appointment.
         A true copy of this order is being mailed to counsel of record for the parties, or to the
parties individually if not represented by counsel, on the date hereof.
         DATED this 8th day of December, 2021.



                                                                  _
                                               Bowen Greenwood, Clerk of the Supreme Court


c:        Daniel J. Flaherty, William V. Ballew, III., Paul Gallardo, Benjamin Novotny,
          Joe J. Newman, Gary Darling Kalkstein, Michael Gary Barer, Thomas Anthony Marra